274 F.2d 824
60-1 USTC  P 9352
OLDHAM CLARKE, Trustee for Debtor, Frank Fehr Brewing Co., Appellant,v.UNITED STATES of America, Appellee.
No. 13774.
United States Court of Appeals Sixth Circuit.
Jan. 15, 1960.

Appeal from the United States District Court for the Western District of Kentucky, Louisville; Roy M. Shelbourne, Chief Judge.
McElwain, Dinning, Clarke & Winstead, and Greenebaum, Barnett, Wood & Doll, Louisville, Ky., for appellant.
Charles K. Rice, Lee A. Jackson, I. Henry Kutz and Sharon L. King, Dept. of Justice, Washington, D.C., J. Leonard Walker, Wm. B. Jones and Charles M. Allen, Asst. U.S. Attys., Louisville, Ky., for appellee.
Before McALLISTER, Chief Judge, and MARTIN and CECIL, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard on the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be, and is hereby affirmed on the opinion of Judge Shelbourne, reported in In re Frank Fehr Brewing Co., 160 F.Supp. 631.